MEMORANDUM OF DECISION.
The defendant appeals from a judgment entered by the Superior Court, Penobscot County, upon a jury verdict convicting him of three counts of unlawful sexual contact, 17-A M.R.S.A. § 255 (Supp.1985). Contrary to defendant’s contentions on appeal, no variance existed between the dates alleged in the indictment and the proof at trial entitling the defendant to judgment of acquittal, see State v. Carmichael, 444 A.2d 45, 47 (Me.1982), nor was it obvious error for the trial court to fail to declare a mistrial sua sponte for prejudicial surprise at trial, State v. Greene, 512 A.2d 330, 333 (Me.1986). Although the jury found the defendant not guilty of a separate count of assault, the verdicts were not irreconcilable, nor do they mandate reversal. See State v. Snow, 513 A.2d 274, 277 (Me.1986). Viewing the evidence in the light most favorable to the State, the jury rationally could have found beyond a reasonable doubt every element of the offense charged. State v. Barry, 495 A.2d 825, 826 (Me.1985). The defendant’s remaining contention is wholly without merit.
The entry is:
Judgment affirmed.
All concurring.